Dan S. Whittemore State Controller, Chairman State Employees and Officials Group Insurance Board 1525 Sherman Street Denver, Colorado  80203
Dear Mr. Whittemore:
QUESTIONS PRESENTED AND CONCLUSIONS
1. You have asked whether the State Employees and Officials Group Insurance Board can self-insure the group accident, health and life insurance plans required and offered for state employees and officials under Part 2, Article 8, Title 10 C.R.S. 1973.
My conclusion is "yes."
2. You also ask whether such self-insurance plans, if authorized, are subject to insurance premium taxation under10-3-209 C.R.S. 1973.
My conclusion is "no."
ANALYSIS
The State Employees and Officials Group Insurance Board was created under Part 2, Article 8, Title 10 C.R.S. 1973 for the purposes of providing group accident, health and life insurance coverages for the employees and officials of the State of Colorado 10-8-202 and 10-8-205 C.R.S. 1973. The State Employees and Officials Group Insurance Board has the authority to provide these coverages through commercial insurance carriers (10-8-205(1)(b) C.R.S. 1973, as amended) or non-profit health and hospital service corporations and health maintenance organizations (10-8-206(2)(a) C.R.S. 1973, as amended) or any combination of these carriers.
The State Employees and Officials Group Insurance Board may also retain as its own responsibility, directly performed or independently contracted, any of the several functions involved in developing, administering and claims handling of the authorized group insurance coverages 10-8-205(1), (a), (c) and (m) C.R.S. 1973, as amended. The Board is also specifically authorized and directed by 10-8-206(8) C.R.S. 1973, as amended, to develop group insurance plans which "shall, if feasible, be convertible into self-funding insurance programs."
SUMMARY
I conclude the State Employees and Officials Group Insurance Board is authorized to develop and implement self-funded insurance programs for all coverages authorized for the Board to offer or provide to state employees and officials.
Should the State Employees and Officials Group Insurance Board choose to offer self-funding insurance coverages under 10-8-201et. seq., C.R.S. 1973, such plans would be exempt from the insurance premium taxation imposed under10-3-209, C.R.S. 1973 because they would not be underwritten by a licensed insurer doing business in Colorado.
Very truly yours,
                             J.D. MacFARLANE Attorney General
PUBLIC OFFICERS EMPLOYEES, PUBLIC INSURANCE
C.R.S. 1973, 10-8-202 C.R.S. 1973, 10-8-205 C.R.S. 1973, 10-8-206 C.R.S. 1973, 10-8-201 C.R.S. 1973, 10-3-209
ADMINISTRATION, DEPT. OF Accounts  Control Div. of
The State Employees and Officials Group Insurance Board can self-insure the group accident, health and life insurance plans required and offered for state employees and officials under Part 2, Article 8, Title 10 C.R.S. 1973. Such self-insurance plans would be exempt from insurance premium taxation imposed under10-3-209 C.R.S. 1973.